Citation Nr: 9907790	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a visual disorder 
including blurred vision and sensitivity to light, claimed as 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for disabilities of the 
legs and numbness of the toes, claimed as secondary to Agent 
Orange exposure.

4.  Entitlement to service connection for a rash, claimed as 
secondary to Agent Orange exposure.

5.  Entitlement to service connection for peripheral 
neuropathy of the left arm.

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right forearm disability to include peripheral neuropathy.

7.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor, tinea pedis.

8.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus. 

9.  Entitlement to a combined disability rating in excess of 
50 percent prior to December 20, 1993.

10.  Entitlement to a compensable evaluation for residuals of 
a laceration of the right hand, claimed as a right wrist 
laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had confirmed active service from June 1978 to 
July 1983.  He also had 10 years and 9 months of prior active 
service.

Review of the record shows that in a December 1988 rating 
decision, service connection for a right arm disability to 
include peripheral neuropathy was denied.  The veteran 
perfected an appeal therefrom.  In a June 1990 decision, the 
Board of Veterans' Appeals (Board) denied entitlement to 
service connection for a right hand, wrist, and forearm 
disability.  In the decision, the Board considered the 
veteran's entitlement to service connection for peripheral 
neuropathy as a residual of the right arm disability.  The 
Board's decision was not appealed, and as such, the claim 
became final.  38 U.S.C.A. § 7104(b) (West 1991).  

In October 1993, the veteran sought to reopen his claims of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities and entitlement to service 
connection for a soft tissue injury of the right arm.  In 
April 1994, service connection for peripheral neuropathy of 
the upper extremities (claimed as numbness of the fingers 
secondary to exposure to Agent Orange) was denied.  
Disagreeing with the determination, in June 1994 the veteran 
filed notice of disagreement.  In November 1994, the RO 
denied the claim on a finality basis.  However, in the 
November 1994 Statement of the Case the issue was reviewed de 
novo.  The veteran perfected an appeal therefrom.

The record thereafter shows that during the pendency of the 
appeal, in an April 1997 rating action, the claims were again 
denied on a de novo basis.  Nevertheless, considering the 
foregoing development, the Board finds that the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the left arm should be adjudicated on a de novo 
basis, as a final decision in that regard has not been 
rendered, and the claim of entitlement to service connection 
for peripheral neuropathy and entitlement to service 
connection for a soft tissue injury of the right forearm 
should be restyled as whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a right forearm disability to 
include peripheral neuropathy.  Accordingly, the issues will 
be addressed as such below.  See generally 
38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Ashford v. Brown, 
10 Vet. App. 120 (1997); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993); 38 C.F.R. § 20.302 (1998).

In a January 1992 rating decision, the regional office (RO), 
effectuated the Board's September 1991 decision which awarded 
service connection for bilateral pes planus and rated the 
disability as 10 percent disabling, effective from August 30, 
1984.  In May 1992 the veteran disagreed with the assigned 
10 percent evaluation and with the total combined rating 
evaluation of 50 percent.  A statement of the case was issued 
in December 1992 and in April 1993, the veteran perfected the 
appeal.  Considering the foregoing development, the issues of 
entitlement to a rating in excess of 10 percent for pes 
planus and entitlement to an earlier effective date for a 
combined rating in excess of 50 percent have been properly 
developed for appellate review.

In January 1993, service connection for disability of the 
legs was denied.  In April 1993, the veteran expressed 
disagreement with the denial and in May 1993 a statement of 
the case was issued.  In June and July 1993, the veteran and 
his representative again expressed disagreement with the 
denial of service connection for disability of the legs.  In 
view of the foregoing, the Board finds that the issue of 
entitlement to service connection for disability of the legs 
has also been properly developed for appellate review.

In April 1994, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) to 
include depression, a sleep disorder, numbness of the toes, 
and peripheral neuropathy, claimed as numbness of the 
fingers, and a soft tissue injury of the right arm.  
Entitlement to service connection for tinea pedis and tinea 
versicolor was granted and rated at zero percent, effective 
from December 20, 1993.  In June 1994, the veteran filed 
notice of disagreement and in November 1994 a statement of 
the case addressing the issues of entitlement to service 
connection for PTSD, depression, a sleep disorder, numbness 
of the toes, peripheral neuropathy of the upper extremities, 
soft tissue injury of the right arm, and a higher rating for 
tinea pedis and tinea versicolor was issued.  The veteran 
perfected the appeal in January 1995.  Considering the 
foregoing, the veteran's claims of entitlement to service 
connection for a sleep disorder, and numbness of the toes 
have been properly developed for appellate review.  In 
addition, for the reasons discussed above, the issues of 
entitlement to service connection for peripheral neuropathy 
of the left arm and whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a right forearm disability to 
include peripheral neuropathy have also been properly 
developed for appellate review.

The record then shows that in a November 1995 rating action, 
the noncompensable evaluation for tinea versicolor, tinea 
pedis was increased to 10 percent, effective from December 
20, 1993.  However, since a rating in excess of 10 percent is 
possible for the foregoing disability, the claim for a rating 
in excess of 10 percent remains on appeal in accordance with 
AB v. Brown, 6 Vet. App. 35 (1993).

In a September 1996 rating action, service connection for 
residuals of a rash, blurred vision and coughing, claimed as 
secondary to Agent Orange was denied.  Service connection for 
residuals of a right hand laceration was granted and rated as 
zero percent disabling, effective from October 3, 1995.  In 
October 1996, the veteran expressed disagreement with the 
determination and a statement of the case was subsequently 
issued in January 1997.  In March 1997, the veteran perfected 
the appeal associated with the disorders.  Thereafter, the 
record shows that in a March 1997 statement, the veteran 
properly withdrew the issue of entitlement to service 
connection for coughing claimed as secondary to Agent Orange 
exposure.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.204(b) (1998).  Nevertheless, in spite of the 
foregoing, the issues of entitlement to service connection 
for residuals of blurred vision and a rash, claimed as 
secondary to Agent Orange, and entitlement to a compensable 
rating for residuals of a right hand laceration have been 
properly developed for appellate review and are currently on 
appeal.

In April 1997, service connection was granted for PTSD with 
depression and a 30 percent evaluation was assigned.  This 
represents a full grant of the claim for service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  Within the same 
month, the veteran expressed disagreement with the assigned 
evaluation, and in response, a statement of the case was 
issued in June 1998.  However, the veteran did not submit a 
substantive appeal.  Thus, the issue of entitlement to a 
rating in excess of 30 percent for PTSD with depression has 
not been properly developed for appellate review and is not 
currently on appeal before the Board.  38 C.F.R. § 20.300 
(1998).

In April 1997, the RO received the veteran's application for 
a total rating for compensation based on individual 
unemployability.  In July 1997, the veteran submitted an 
informal claim for entitlement to service connection for a 
dental disorder.  The record does not reflect that the RO has 
reached a decision on these claims.  As such, the matters are 
referred to the RO for any development deemed appropriate.

The issues of entitlement to an evaluation in excess of 10 
percent for bilateral pes planus and entitlement to a 
compensable evaluation for residuals of a laceration of the 
right hand, claimed as a right wrist laceration, will be 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The veteran served in combat in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran does not currently have a sleep disorder, as 
a diagnosis of a sleep disorder has not been made; therefore, 
the veteran's claim is not plausible.

3.  The veteran does not have a visual disorder, including 
blurred vision and sensitivity to light, that is attributable 
to service or any events from service, or that is recognized 
by VA regulation as presumed attributable to in-service Agent 
Orange exposure.  Therefore, the veteran's claim is not 
plausible.

4.  The veteran does not currently have a disability of the 
right leg and the competent evidence of record does not 
create a nexus between service and the veteran's claimed 
disability of the left leg and numbness of the toes or show 
that the claimed disorders are presumed attributable to in-
service Agent Orange exposure.  The claims therefore are not 
plausible.

5.  The veteran does not currently have a rash disability; 
the claim is not plausible.

6.  The veteran does not have peripheral neuropathy of the 
left arm, as a diagnosis of peripheral neuropathy of the left 
arm has not been made; therefore, the claim is not plausible.

7.  In June 1990, the Board denied entitlement to service 
connection for residuals of a right forearm disability to 
include peripheral neuropathy.  That decision is final.  

8.  Evidence submitted subsequent to 1990 is either 
cumulative of evidence considered at that time or is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, new and material evidence 
has not been submitted.

9.  The veteran's tinea versicolor, tinea pedis is manifested 
by marked onycholysis and subungual hyperkeratotic debris of 
the toenails.  Evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement is not present.

10.  In 1992, the veteran's disabilities were residuals of a 
seizure disability, rated at 20 percent (reduced from 40 
percent); tinnitus, tension headaches, a personality 
disorder, and bilateral pes planus, all separately rated as 
10 percent disabling; and bilateral hearing loss, rated as 
noncompensably disabling.  The combined total disability 
rating was properly determined to be 50 percent.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
sleep disorder, claimed as secondary to Agent Orange exposure 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
visual disorder, blurred vision and sensitivity to light, 
claimed as secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claims of entitlement to service connection for 
disabilities of the legs and numbness of the toes are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim of entitlement to service connection for a rash 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim of entitlement to service connection for 
peripheral neuropathy of the left arm is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

6.  Evidence received since the Board's June 1990 rating 
decision, denying service connection for residuals of a right 
arm disability to include peripheral neuropathy, is not new 
and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).

7.  The criteria for a rating in excess of 10 percent for 
tinea versicolor, tinea pedis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4,124, Diagnostic Code 
7813 (1998).

8.  The criteria for entitlement to a combined total 
disability rating in excess of 50 percent prior to December 
20, 1993 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.25 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

The law and regulations provide that if a veteran served in 
the Republic of Vietnam during the designated time period and 
developed acute and subacute peripheral neuropathy and 
chloracne or other acneform disease consistent with 
chloracne, to a compensable degree within a year after 
service, it will be statutorily presumed that the veteran was 
exposed to Agent Orange during service and that the specified 
presumptive disorders resulted therefrom, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1998); See McCartt v. 
West, No. 97-1831 (U.S. Vet. App. February 8, 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).  A combat veteran is still 
required to submit competent evidence of a current 
disability, and of a nexus between that disability and an 
incident of service.  Arms v. West, No. 96-1214 (U.S. Vet. 
App. Feb. 11, 1999).



Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claims for service connection is whether the 
claims are well grounded pursuant to 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

For Agent Orange claims, pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a), 3.309(e), 9), citing 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

Facts and Analysis 

In this case, the Board finds that the veteran's claims of 
entitlement to service connection for a sleep disorder, 
blurred vision, disabilities of the legs, numbness of the 
toes, rash and peripheral neuropathy of the left arm are not 
well grounded.  For the alleged sleep disorder, the record 
fails to show that a diagnosis of a sleep disorder has been 
made.  For the veteran's visual disorder, to include blurred 
vision, the competent evidence of record does not establish 
an etiological relationship between the veteran's post-
service complaints and service; thus, the claim is not well 
grounded.  For the alleged disability of the right leg, the 
record fails to show that diagnoses of a right leg disorder 
and peripheral neuropathy of the left arm have been made.  
Finally, for the veteran's disability of the left leg, 
numbness of the toes, and rash, the record is devoid of any 
medical evidence demonstrating a nexus between the disorders 
and service, any events from service, or any in-service Agent 
Orange exposure.

Sleep disorder 

Although service medical records show that in May 1980 the 
veteran complained of difficulty with sleeping while 
receiving treatment for an unrelated disorder, a sleep 
disorder was not reported.  The post-service evidence of 
record does not show any findings referable to a sleep 
disorder.  VA examination reports and outpatient treatment 
reports extending from August 1983 to September 1995 are 
devoid of any complaints of, treatment for, or diagnoses of a 
sleep disorder.  Considering the foregoing, the claim is not 
well grounded.  For entitlement to service connection, there 
must be evidence of disease or injury in service and a 
present disability which is attributable to such disease or 
injury.  Where there is no competent evidence of, current 
disability the claim is not well grounded.  Gilpin v. West, 
155 F.3d 1353 (1998); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

It is noted that the veteran has reported that he currently 
suffers from a sleep disorder.  As a lay person, the veteran 
is not competent to make such a diagnosis. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this case, the veteran 
seeks to well ground his claim upon the fact that he 
experienced difficulty with sleeping during service; however, 
that is not enough under 38 U.S.C.A. § 5107(a).  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Caluza, supra.  The 
veteran has arguably satisfied one prong of the Caluza test 
for a well-grounded claim-evidence of incurrence of a 
disease in service.  There is, however, no competent evidence 
with regard to the other two prongs of that test-evidence of 
a current disability and of a nexus between that disability 
and the inservice disease.

Blurred vision

The veteran also seeks entitlement to service connection for 
a visual disorder to include blurred vision and sensitivity 
to light.  However, the veteran's claim is not well grounded 
because there is no competent evidence of record 
establishing a nexus between the veteran's visual disorders 
and service.  In this case, the service medical records show 
that in April 1949, the veteran complained of difficulties 
such as weakness and watering of the left eye.  However, at 
that time, clinical findings were normal and an assessment 
of "blurred vision-glasses were broken, need glasses" was 
made.  Thereafter, the records show that the veteran 
complained of eye problems in January 1975 and stated that 
he wanted to receive new glasses.  In March 1976 difficulty 
with blurred vision associated with muscle contraction 
headaches was documented.  On medical board examination in 
March 1983, vision defect was noted.  The veteran's 
uncorrected visual acuity was to 20/25 on the right and 
20/30 on the left.  His corrected visual acuity was 20/20 in 
both eyes.  

After service, VA outpatient treatment reports extending 
from January 1985 to December 1987 show that in August 1986, 
the veteran complained of pain after getting coffee grounds 
in his right eye.  The 1986 clinical report also shows that 
he had incurred glass in the left eye approximately three 
months earlier and he continued to experience pain.  After 
examination, an impression of minor eye irritation of the 
right eye was made.  VA outpatient treatment reports dated 
through April 1994 also show treatment for pain of the eyes.  
However, not one of the reports reference service or any 
events from service. 

Considering the foregoing, the Board must find that the 
veteran's claim is not well grounded.  There is no competent 
evidence of record indicating that the veteran's visual 
disorders, to include blurred vision and sensitivity to 
light, were incurred in service, aggravated by service, or 
related to any events from service.  The Board acknowledges 
that while in service and after service, the veteran has 
complained of difficulties with his vision to include 
blurred vision and sensitivity to light.  Nevertheless, the 
only evidence of record etiologically relating the veteran's 
current complaints of a visual disorder, including blurred 
vision and sensitivity to light, to service are the 
veteran's own lay statements, which are not competent to 
establish medical causation.  The record lacks medical 
evidence of a link between his post-service symptomatology 
and complaints and service.  Therefore, his claim is not 
well grounded.  Caluza, supra.

The Board also acknowledges the evidence of record showing 
that the veteran wears corrective lenses, as on medical 
board examination in March 1983 refractive error of the eyes 
was noted.  However, service connection may not be allowed 
for a refractive error of the eyes, as it is not a disease 
within the meaning of applicable legislation referable to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.  Accordingly, the veteran's claim is not well 
grounded in this regard as well.  

Based on the foregoing, the claim of entitlement to service 
connection for a visual disorder to include blurred vision 
and sensitivity to light is denied.

Disability of the legs, numbness of the toes, rash and 
peripheral neuropathy of the left arm

At the outset, the Board recognizes the veteran's allegation 
that disabilities of the legs, numbness of the toes, and rash 
disorder may have been the result of exposure to Agent Orange 
while in service.  The Board also recognizes that the service 
administrative records and Army Board for Correction of 
Military records show that, among other things, the veteran 
received a Vietnam Service Medal with Seven Stars, Bronze 
Star Medal with First Oak Leaf Cluster, Army Commendation 
Medal with First Oak Leaf Cluster, and Republic of Vietnam 
Gallantry Cross Unit Citation with Palm.  

The regulations provide that if a veteran served in Vietnam 
and developed an Agent Orange presumptive disease to a 
compensable degree within the requisite time period, the 
veteran's in-service exposure to Agent Orange may be 
presumed, notwithstanding there is no record of evidence of 
such disease during the period of such service.  See 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, in 
this case, the veteran does not have a disability for which 
service connection may be presumed under the provisions of 
38 U.S.C.A. § 3.309.

With regard to the veteran's alleged rash and peripheral 
neuropathy of the left arm, the Board notes that presumptive 
service connection is available for chloracne and other 
acneform diseases and for acute or subacute peripheral 
neuropathy found within one year after service.  The 
competent evidence of record does not show any findings 
referable to chloracne or acneform disease, nor does it show 
a finding of acute or subacute peripheral neuropathy.  As 
such, the presumptions applicable to veteran's exposed to 
herbicides in Vietnam do not apply.   

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Velez 
v. West, 11 Vet. App. 142 (1998); Brock v. Brown, 10 Vet. 
App. 155 (1997).  Where a disease is not specifically 
mentioned in applicable statute and regulation and when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  
38 U.S.C.A. § 1110; Velez, supra; Combee, supra; 38 C.F.R. 
§ 3.303.

As noted above, Section 1154(b) extends special 
considerations to cases of combat veterans.  See Collette v. 
Brown, 82 F.3d. 389 (Fed. Cir. 1996).  In order to establish 
service connection under Section 1154(b) it must first be 
determined that the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease."  Satisfactory evidence is evidence 
sufficient enough to produce a belief that a thing is true, 
credible evidence.  Second, it must be determined that the 
proffered evidence is consistent with the circumstances, 
condition, or hardships of such service.  If these two 
criteria are met, a factual presumption arises that the 
alleged injury or disease is service-connected.

With respect to service connection for a disability of the 
legs, it is initially noted that the evidence of record, 
including the service medical records and post-service 
treatment reports, is silent with regard to any complaints 
of or findings associated with a disability of the right 
leg.  As such, the veteran's claim of entitlement to service 
connection for a right leg disability is not well grounded.  
See Degmetich v. Brown, 8 Vet. App. 208, 209 (1995), 
aff'd,104 F. 3d 1328 (1997); Rabideau, supra. 

Regarding the veteran's claimed left leg disability, the 
service medical records show that in November 1970, the 
veteran complained of pain of the lower left leg after 
marching and at that time, an impression of "pain, 
questionable" and "left leg etiology questionable" was 
made.  The service medical records also show that in March 
1972, complaints of pain of the anterior tibiale area, 
bilaterally were recorded and in July 1979, the veteran 
received treatment for a laceration measuring approximately 
1 and 1/2 of an inch of the left leg.  Although clinical 
findings remained normal through service, the Board finds 
that the veteran's incurrence of a left leg injury is 
consistent with the circumstances, hardships, and conditions 
of his service.  38 U.S.C.A. § 5107(a).  Therefore, because 
the evidence of record satisfies the aforementioned 
statutory criteria, it is factually presumed that the 
veteran incurred a left leg disorder during service.  
However, it need not be presumed that the veteran's in-
service complaints and treatment resulted in the veteran's 
current left leg complaints.  38 U.S.C.A. § 1154(b); Wade v. 
West, 11 Vet. App. 302 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Collette, 82 F.3d. 389, 393.  

With respect to the veteran's numbness of the toes, the 
service medical records are silent.  Although the veteran is 
competent to say that he experienced numbness of the toes 
while in service or that he currently experiences these 
symptoms, lay statements attesting to symptoms are competent 
only to the extent that they pertain to matters of personal 
observation and knowledge.  When the statements begin to 
address medical causation and the etiology of the cause of 
the veteran's disability, that portion of the statement is 
not competent.  Layno v. Brown, 6 Vet. App. 465 (1995); 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  The evidence of 
record does not satisfy the aforementioned statutory 
criteria.  To establish a well-grounded claim for entitlement 
to service connection, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 
7 Vet. App. 498.  

In this regard, the veteran's claim remains not well 
grounded.  There is no competent evidence of record linking 
the veteran's left leg disorder and numbness of the toes to 
service, to a service connected disability, or to any in-
service herbicide exposure.  As noted above, the Board 
recognizes the service medical records which show that on 
clinical evaluation in November 1970, the veteran complained 
of pain of the lower left leg after marching.  However, at 
that time, examination did not reveal evidence of 
"tenderness on palpation" and the impression was "pain, 
questionable" and "left leg etiology, questionable."  The 
Board also acknowledges that reports dated in March 1972, 
show complaints of pain of the anterior tibiale area, 
bilaterally were recorded, but again, on physical 
examination, findings were within normal limits.  In 
addition, on periodic examination in October 1972 and annual 
examination in December 1975, clinical evaluations were 
normal.  

A July 1979 report shows treatment of the left leg for a 
laceration measuring approximately 1 and 1/2 of an inch; 
otherwise, clinical findings remained normal.  Thereafter, no 
additional complaints or findings associated with a left leg 
were noted.  Further, on medical board examination in March 
1983, clinical evaluation of the lower extremities was normal 
and neurological findings were normal.

While there is competent evidence of an inservice disease or 
injury, there is no competent post-service medical evidence 
of record relating the veteran's claimed left leg disability 
and numbness of the toes to service, any events from service, 
or to any service-connected disability.  VA examinations and 
outpatient treatment reports dated from August 1983 to June 
1988 are silent with regard to a left leg disability and 
numbness of the toes.  In addition, in spite of the veteran's 
contentions which attribute the disorders to his service-
connected bilateral pes planus disability, there is no 
competent evidence of record etiologically relating the non-
service-connected disorders to the service connected 
disorder.

Although complaints of pain of the left leg and foot along 
with burning and tingling sensations of the entire leg with 
paresthesia were noted on examination in September 1990, the 
examiner found that the veteran's bilateral pes planus 
disability was not severe enough to cause the veteran's 
current symptoms.  The examiner further stated that the 
veteran's paresthesia of the leg appeared to be more of a 
nerve entrapment disability.  The examiner did not reference 
service or any events from service.  Considering the 
foregoing, the evidence of record fails to show that the 
veteran's disability of the legs and numbness of the toes 
were incurred in or aggravated by service and fails to 
establish an etiological nexus between the in-service 
complaints and service-connected pes planus disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the 
claims are not well grounded.

The veteran's statements, which attribute his disorders to 
service and his service-connected bilateral pes planus 
disability, are also acknowledged.  However, as previously 
stated, the veteran is not competent to etiologically relate 
his disability of the legs and numbness of the toes to in-
service occurrences or any service-connected disability.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Without competent, supporting medical documentation, the 
veteran's statements fail to meet the burden imposed by 
section 5107(a).  See Grottveit v. Brown.  Thus, his claims 
are not well grounded.  


Rash

The veteran also seeks service connection for a rash.  The 
service medical records show that in June and July 1972, the 
veteran complained of pruritic eruptions of the back and a 
rash of the feet.  The reports also contain complaints of an 
itching and scaling rash of the torso extending from May 1975 
to August 1976.  In February 1979, the veteran complained of 
a persistent rash of the back and stated that he had had the 
rash since his tour in Vietnam and in 1980, the veteran again 
complained of a rash of the feet.  Throughout the veteran's 
service medical records, diagnoses of tinea versicolor and 
tinea pedis were made.  The records are devoid of any 
additional complaints associated with a skin disorder.  On 
medical board examination in March 1983, evaluation of the 
skin was normal.  

The post-service evidence of record shows that on VA 
examinations in August 1983 and January 1984, the skin was 
normal.  However, VA outpatient treatment reports dated from 
November 1983 to December 1984 show that on Agent Orange 
examination in October 1983, the veteran complained of a skin 
lesion at the base of the neck and mandible.  The veteran 
also stated that the lesions had been present since 1969 but 
were treated unsuccessfully with cream.  After examination, 
skin lesions on the mandible and back of the neck, possibly 
fungal or tinea versicolor versus eczema were noted.

On follow-up dermatology consultation, the diagnosis was 
tinea versicolor with no evidence of Agent Orange residuals.  
The reports also show that in August 1984, the veteran 
reported receiving treatment for a fungus of the body since 
1964 in Vietnam.  At that time, mild dermatitis of the chest, 
back, and neck which had been present or recurrent for a 
number of years was noted.  The diagnosis was tinea 
versicolor. 

On VA examination in September 1995, the veteran again 
recalled being treated for fungal infections in service and 
stated that topical anti-fungal creams were ineffective and 
since that time, the disorder had worsened.  The veteran 
complained of scabbiness of the feet and left hand, nail 
brittleness, rotted nails of the feet, and intermittent 
pruritic eruptions of the trunk and extremities, which caused 
white spots.  After examination, the diagnoses were 
idiopathic guttate hypomelanosis; tinea manus, tinea pedis, 
tinea unguium/onychomycosis; and tinea versicolor, no 
evidence of disorder present on examination even though it 
was suspected that the veteran had the disorder. 

In this case, the Board points out that service connection is 
already in effect for tinea versicolor and tinea pedis as the 
disability is rated as 10 percent disabling.  The Board also 
points out that the veteran's service medical records clearly 
attribute any skin disorders present to the veteran's tinea 
versicolor and tinea pedis.  The Board also stresses that the 
Board record is devoid of any competent evidence suggesting 
that the veteran currently has other or additional rash or 
experiences recurrent rashes as a result of service, any 
events from service, or as a result of in-service Agent 
Orange exposure.

Service-connection has been established for tinea versicolor 
and tinea pedis.  The competent evidence of record does not 
show that the veteran currently has any other rash resulting 
from service, any events from service, or any in-service 
herbicide exposure.  Here not only has the veteran not 
presented evidence of a current diagnosis of any additional 
skin disability, but the only indication in the record that 
he has a rash is his own lay statement, which is not 
competent to establish medical causation.  Therefore, the 
veteran's claim is not well grounded and entitlement to 
service connection is denied.  Degmetich, supra; Rabideau, 
supra; Espiritu, supra.

Peripheral neuropathy of the left arm

The Board acknowledges that service medical records show in 
September 1977, the veteran, after having blood drawn, 
complained of neck soreness and pain of the left arm 
extending from the elbow to the shoulder.  At that time, the 
veteran also experienced pain on lifting and movement and 
stated, at times, his arm was so weak he had difficulty 
"lift[ing] a glass of water."  However, examination 
revealed normal findings and the impression was no gross 
physical evidence to corroborate claimed symptoms and no 
evidence to indicate any untoward sequela.  Thereafter, no 
additional complaints of or findings associated with a 
disability of the left arm were made during service.

The post-service medical evidence of record is also devoid of 
any findings of or diagnoses of peripheral neuropathy of the 
left arm.  VA examinations reports dated in August 1983 and 
January 1984 show unremarkable findings associated with the 
upper extremities and VA outpatient treatment and examination 
reports extending from November 1983 to April 1994 are silent 
with regard to any complaints of, treatment for, or diagnoses 
of peripheral neuropathy of the left arm.  Because the 
evidence of record fails to reveal any findings associated 
with the veteran's claimed peripheral neuropathy of the left 
arm, the Board must find the claim not well grounded.  
Rabideau, supra; Brammer, supra.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The competent evidence of record does not establish that the 
veteran currently has peripheral neuropathy of the left arm.  
It is noted that on a July 1988 VA examination the veteran 
was noted to have an abnormal EMG of the right and left 
sensory nerves suggestive of peripheral neuropathy.  This 
finding does not render the veteran's claim well grounded, 
however.  First, there is no indication that the veteran's 
peripheral neuropathy was found to be acute or subacute.  
Even if it could be assumed that it was acute or subacute, 
the finding occurred more than one year after service.  
Therefore, the presumptions referable to Agent Orange 
exposure, are not for application.

Further the 1988 finding, does not serve to show a current 
disability.  In order to be considered a current disability, 
there must be competent evidence of the claimed condition at 
the time of the current claim.  Gilpin v. West, supra.  

The regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ." 38 C.F.R. 
§ 4.1 (1998); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
Under these criteria, "disability" for VA compensation 
benefit purposes is not shown to be present in this case as 
to this claim.  As previously discussed, to establish a well 
grounded claim, there must be evidence of disease or injury 
in service and a present disability which is attributable to 
such disease or injury.  Rabideau, supra.  Here, no such 
evidence has been submitted.

The Board is cognizant of the veteran's contentions expressed 
on appeal, that he has peripheral neuropathy of the left arm 
and that the disorder is related to events from service and 
claimed in-service Agent Orange exposure.  However, a 
diagnosis of peripheral neuropathy of the left arm has not 
been made.  While the veteran is competent to establish that 
he may have exhibited certain features or symptoms synonymous 
with peripheral neuropathy at a particular point in time 
following service, see Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), he is not competent to make a diagnosis of peripheral 
neuropathy and relate that diagnosis to service. Id.; Layno, 
supra; Horowitz, supra.  Competent medical expertise is 
required to make a medical diagnosis and relate the present 
diagnosis to service.  Espiritu, supra.  In this case, the 
veteran has not submitted such evidence.  Thus, the claim is 
not well grounded. 

New and material

The veteran seeks to reopen his claims of entitlement to 
service connection for a right arm disability to include 
peripheral neuropathy.  Review of the record shows that in a 
June 1990 Board decision, service connection for right arm 
disability to include peripheral neuropathy was denied, as 
the disorder was not incurred in or aggravated by service.  
At that time, the Board considered the veteran's service 
medical records, showing, in relevant part, complaints of 
pain and swelling of the right lower forearm after lifting a 
footlocker; VA examination and outpatient treatment reports 
extending from August 1983 to December 1987, all of which 
show normal neurological findings; a June 1988 VA examination 
report, showing that the veteran underwent an EMG of the 
right arm.  The impression was that the findings were 
indicative of a generalized sensory peripheral neuropathy 
probably secondary to alcoholism.  The examiner's diagnosis 
was a history of injury (sprain or contusion) of right hand 
and forearm (1980) with numbness and tingling of right hand 
and right arm and weakness of grip of right hand.  No 
significant abnormality on physical examination but does have 
abnormal electromyograph of right and left sensory nerve 
suggesting peripheral neuropathy.

The Board also reviewed the veteran's June 1988 and July 1989 
personal hearing transcripts which generally show that the 
veteran testified of initially incurring pain of the right 
upper extremity during service and experiencing pain and 
swelling since service. 

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), the United States United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
the new evidence bears directly and substantially on the 
specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim; second, 
if new and material evidence has been presented, immediately 
upon reopening the Board must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc); Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510, (1992).

After June 1990, the evidence of record consists of a 
September 1990 VA examination report which does not reference 
the right arm disorder or peripheral neuropathy of the upper 
extremity, VA outpatient treatment reports from August 1983 
to April 1994, demonstrating no treatment for a right arm or 
peripheral neuropathy of the upper extremity, a March 1994 
medical report from the Orthopedic Surgical Specialists 
Association, showing that the veteran attributed his 
difficulty of the right upper extremity with radiculopathy to 
service, but when referencing the veteran's paresthesia of 
the right upper extremity and numbness of the tips of his 
fingers, the examiner attributed them to disorders of the 
cervical spine; and a September 1995 VA examination report, 
showing no complaints of or findings associated with a right 
arm disability to include peripheral neuropathy of the upper 
extremities. 

It could be argued that the change in the regulations making 
acute or subacute peripheral neuropathy an Agent Orange 
presumptive disease, constitutes new and material evidence.  
60 Fed. Reg. 57859 (1996) (codified at 38 C.F.R. 3.309(e)).  
However, a regulatory change that merely creates a 
presumption cannot constitute new and material evidence.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  
Additionally, the presumption only applies to acute or 
subacute peripheral neuropathy shown within one year of 
service.  At the time of the prior Board decision, there was 
no evidence of peripheral neuropathy within one year of 
service.  There is currently no such evidence.  Accordingly, 
the change in regulation, need not be considered in order to 
fairly decide the veteran's claim.

Considering the evidence submitted subsequent to 1990, the 
Board finds that it is cumulative of evidence considered at 
the time of the prior decision or is not probative.  That is, 
the new evidence does not bear directly and substantially on 
the specific matter, and is not so significant that it must 
be considered to fairly decide the merits of the claim.  The 
treatment reports submitted subsequent to 1990 merely show 
treatment for residuals of a right arm disability to include 
peripheral neuropathy.  The reports do not reference service 
or any events from service.  They are cumulative in that they 
show a current disability.  Such evidence was of record at 
the time of the previous decisions.  Thus, new and material 
evidence has not been submitted to reopen the veteran's claim 
of service connection of a right arm disability to include 
peripheral neuropathy.  38 C.F.R. § 3.156.

Regarding the veteran's contentions expressed on appeal.  The 
Board notes that the veteran's statements are not new, as 
they are essentially cumulative of prior assertions presented 
on appeal when the Board denied the claim in 1990.  As a 
layperson, the veteran is not competent to render a medical 
opinion as to the medical causes of his right arm disability 
to include peripheral neuropathy.  His assertions of medical 
causation therefore are not probative.  Further, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Thus, the veteran's claim is 
denied.  See 38 C.F.R. § 3.156(a).

Tinea

The veteran's claim is well grounded. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the instant case the veteran is technically 
not seeking an increased rating, since his appeal arises from 
the original assignment of a disability rating.  However, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 96-947 (U.S. Vet. App. Jan. 20, 1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In April 1994, service connection for tinea versicolor and 
tinea pedis was granted and a noncompensable evaluation was 
assigned, effective from December 20, 1993.  In November 
1995, the evaluation was increased to 10 percent, effective 
from December 20, 1993 pursuant to Diagnostic Code 7813.  The 
veteran, in essence, maintains that he is entitled to an 
evaluation in excess of 10 percent.

In pertinent part, VA examination in September 1995 shows 
that the veteran complained of scaliness of the feet and 
hands.  Nail bitterness and "rotted nails" were also noted.  
Physical examination revealed diffuse scales accentuating the 
creases of the bilateral plantar aspects.  There was marked 
onycholysis and marked subungual hyperkeratotic debris 
present on all ten toenails.  Examination of the skin was 
otherwise within normal limits.  The assessment was tinea 
manus, tinea pedis, and tinea unguium/onychomycosis.  
Evidence of tinea versicolor was not present.  

On examination of the skin other than scars, the veteran's 
skin "looked good."  However, his nails were thickened, 
some were quite thick, and the bed of the nails was not 
easily observed because of the opacity and thickness of the 
nails.  Scaling of the dorsum of the great toes with cracks 
and bleeding was also noted.  The examiner, however, added 
that at this time, this was in fairly good condition.  
Softening or cracking between the toes was not observed.  The 
relevant impression was tinea pedis and subungual exostosis 
with onychomycosis and no tinea versicolor noted on 
examination.  

Unless otherwise provided, dermatophytosis is rated as 
eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7813-7819 
(1998).  Eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area warrants a 
10 percent evaluation and eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation.  A rating of 50 percent is assigned 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which is 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806.

In this case, entitlement to an evaluation in excess of 
10 percent is not warranted.  The presence of diffuse scales 
accentuating the creased of the bilateral plantar aspects and 
marked onycholysis and marked subungual hyperkeratotic debris 
of the toenails is recognized.  The Board also recognizes 
that the veteran's nails are thickened with scaling of the 
dorsum of the great toes with cracking and bleeding.  
However, evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement is not present.  38 C.F.R. § 
4.118, Code 7806.  In fact, tinea versicolor was not found on 
examination in September 1995.  No evidence of treatment or 
softening or cracking between the toes was noted and the 
examiner stated that the veteran's skin was otherwise within 
normal limits and "looked good."  The evidence does not 
show that the veteran's disability is manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  After reviewing the veteran's clinical 
picture, the Board finds that his tinea versicolor, tinea 
pedis warrants no more than a 10 percent evaluation.  
38 C.F.R. § 4.7.  Accordingly, the veteran's claim is denied.  

Additionally, the Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, No. 96-947, slip. op. at page 
8-9, (U.S. Vet. App. January 20, 1999).  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Id.  However, after reviewing 
the evidence of record presented in this case, particularly 
evidence received from the time of the veteran's application 
in December 1993 to the April 1994 rating action, the Board 
finds that the veteran's disability was not shown to be more 
than 10 percent disabling during any period when service 
connection was in effect.  Thus, additional consideration in 
this regard is not warranted.  The veteran's claim for a 
rating in excess of 10 percent is denied.

Combined disability rating in excess of 50 percent

The veteran asserts that he was entitled to a combined total 
rating in excess of 50 percent prior to December 20, 1993.  
In a January 1992 rating action, service connection was in 
effect for a seizure disability rated as 20 percent 
disabling, effective from March 1, 1986 (reduced from 40 
percent disabling, effective from July 8, 1983), and 
tinnitus, tension headaches, personality disorder, all 
bilateral pes planus, all separately rated at 10 percent, 
effective from July 8, 1983.  Service connection was also in 
effect for bilateral hearing loss, rated at zero percent, 
effective from July 8, 1983.  The combined total rating was 
60 percent, effective from July 8, 1983 and 50 percent, 
effective from March 1, 1986.  

Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  The combined percentage 
evaluation is not determined by adding the percentages of 
disabilities but is computed in accordance with a combined 
rating table.  38 C.F.R. § 4.25.

In 1992, when computing the combined total rating, the 20 
percent and first 10 percent evaluation was combined for 28 
percent rating, the 28 percent evaluation was then paired 
with the second 10 percent evaluation for a combined 35 
percent rating, the 35 percent evaluation was paired with the 
third 10 percent evaluation for a combined 42 percent rating, 
and the 42 percent evaluation was then combined with the 
fourth 10 percent evaluation for a combined evaluation of 48 
percent.  Thereafter, the 48 percent evaluation was rounded 
up to the nearest whole number for a combined total 
disability evaluation of 50 percent, effective from March 1, 
1986.  38 C.F.R. § 4.25.  Considering the foregoing, the 
Board finds that the combined total disability rating was 
properly determined to be 50 percent, effective from March 1, 
1986.  In this case, it is reiterated that prior to March 1, 
1986, the veteran's seizure disorder was evaluated as 40 
percent disabling; thus, prior to 1986, the proper combined 
rating was 60 percent.

After reviewing the evaluations assigned to the veteran's 
service-connected disabilities and determining the combined 
degree of disability, the Board finds that the assigned 50 
percent evaluation, effective from March 1, 1986 was 
appropriate.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for blurred vision, claimed 
as secondary to Agent Orange exposure is denied.

Entitlement to service connection for disabilities of the 
legs and numbness of the toes, claimed as secondary to Agent 
Orange exposure is denied.

Entitlement to service connection for a rash, claimed as 
secondary to Agent Orange exposure is denied.

Entitlement to service connection for peripheral neuropathy 
of the left arm, claimed as secondary to Agent Orange 
exposure is denied.

New and material evidence having not been submitted to reopen 
the claim of service connection for a right forearm 
disability to include peripheral neuropathy, the claim 
remains final and the veteran's appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor, tinea pedis is denied.

Entitlement to a combined disability rating in excess of 50 
percent prior to December 20, 1993 is denied.


REMAND

Review of the evidence of record shows that the veteran has 
not been afforded a recent VA examination for pes planus.  
The most recent VA examination does not comment on some of 
the factors necessary for an evaluation in excess of 10 
percent.  VA regulations provide that where "diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1996); 
see 38 C.F.R. § 19.9 (1996). Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

The laceration of the veteran's right hand, claimed as a 
right wrist laceration, has not been evaluated.  Considering 
the veteran's complaints of experiencing increased symptoms 
associated with these disabilities, the Board is of the 
opinion that in order to adequately evaluate the veteran's 
above-noted service-connected disabilities, recent thorough 
and contemporaneous VA examinations are necessary.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The fulfillment of the VA's 
duty to assist the veteran includes providing the veteran 
with a thorough and contemporaneous medical examination where 
indicated by the facts and circumstances of an individual 
case to ensure that the evaluation of the claimed 
disabilities will be a fully informed one.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the VA to return the report as inadequate for evaluation 
purposes.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his service-connected 
bilateral pes planus and laceration of 
the right hand disabilities.  After any 
further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private.  
Any records obtained should be 
incorporated into the veteran's claims 
folder.

2.  Thereafter, the RO should schedule 
appropriate examinations to identify the 
severity of the veteran's bilateral pes 
planus and laceration of the right hand.  
The examiner should be advised that a 
failure to report for the scheduled 
examinations without good cause could 
result in the denial of his claim.  38 
C.F.R. § 3.655 (1998).  All indicated 
studies should be conducted and all 
findings should be reported in detail.  

With regard to the veteran's pes planus, 
the examiner should comment as to whether 
there is objective evidence of extreme 
tenderness of the plantar surfaces, 
marked inward displacement, severe spasm 
of the tendo achillis on manipulation, 
marked deformity, pain on manipulation 
and use, indications of swelling on use, 
or characteristic callosities, and 
whether there is need for orthopedic 
devices or whether the condition cannot 
be improved by orthopedic devices.  The 
examiner should comment as to whether 
there is any functional impairment due to 
pes planus.

For the laceration of the right hand, the 
examiner should comment on the severity 
of the veteran's scar, including whether 
the scar is objectively tender on 
palpation or disfiguring.  Any functional 
impairment associated with the scar 
should be recorded.

The examiners should review the veteran's 
claims folder prior to completing the 
examinations.

3.  The RO should then review the 
veteran's claim and should fully address 
the issues of entitlement to ratings in 
excess of those currently in effect for 
bilateral pes planus and residuals of a 
laceration of the right hand  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes all pertinent 
law and regulations, and a full 
discussion of action taken on the 
veteran's claim.  The applicable response 
time should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


- 29 -


